DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1 and 7 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Wales et al. (2018/0000321).  
Regarding claim 1, Wales et al. disclose a system (see at least figures 1 and 7C) for use with an endoscope, comprising: a cap (24; see figure 1) attachable to a distal end of an endoscope (10) having a working channel (16) extending therethrough, the cap including a lumen (25) coextensive with the working channel; a first guide (50) attached to an outer surface of the cap (at 42; see figure 1); a first filament (54) extendable through the first guide and along an outer surface of the endoscope and the cap (see figure 1); and a first endoscopic instrument (112; see figure 7C and paragraph 
Regarding claim 7, Wales et al. disclose a system (see at least figure 7C) for performing an endoscopic procedure, the system comprising: a first guide (52) extendable along at least a portion of an outer surface of an endoscope (10), the endoscope having a working channel (16) extending therethrough; a first filament (54) extendable through the first guide and along an outer surface of the endoscope; and a first endoscopic instrument (112) disposable within the working channel; wherein a distal end of the first filament is attached to a distal end of the first endoscopic instrument (as in figure 7C).
Allowable Subject Matter
Claims 2-6 and 8-12 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claims 13-20 are allowed.
The following is a statement of reasons for the indication of allowable subject matter:  
Regarding claim 2, the prior art fails to disclose or suggest the claimed system, and in particular the first endoscopic instrument including both a sheath and a first medical device releasably attached to the sheath.
Claims 3-5 are also objected to because they depend from claim 2.
Regarding claim 6, the prior art fails to disclose or suggest the claimed system, and in particular the system further comprises a flexible elongate shaft that extends through the first guide and the first filament extends through the flexible elongate shaft.
Regarding claim 8, the prior art fails to disclose or suggest the claimed system, and in particular the first endoscopic instrument including both a sheath and a first medical device releasably attached to the sheath.
Claim 9 is also objected to because it depends from claim 8.
Regarding claim 10, the prior art fails to disclose or suggest the claimed system, and in particular the system further comprises a second guide, second filament, and second medical device.
Regarding claim 11, the prior art fails to disclose or suggest the claimed system, and in particular the system further comprises a flexible elongate shaft that extends through the first guide and the first filament extends through the flexible elongate shaft.
Claim 12 is also objected to because it depends from claim 10.
Regarding claim 13, the prior art fails to disclose or suggest the claimed method, and in particular the specific steps of a medical device being moved from a closed to open position, attaching a distal end of a filament to an arm of the medical device, moving the medical device back to the closed position, and retracting the first instrument to move the medical device into the working channel of the endoscope.
Claims 14-20 are also allowed because they depend from claim 13.


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See the attached PTO-892.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RYAN J SEVERSON whose telephone number is (571)272-3142. The examiner can normally be reached Monday-Friday 5:30-2:00 central.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jackie Ho can be reached on (571) 272-4696. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Ryan J. Severson/Primary Examiner, Art Unit 3771